Citation Nr: 0916614	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDING OF FACT

The Veteran's vitiligo is not related to his military 
service.


CONCLUSION OF LAW

Vitiligo was not incurred in, or aggravated by, service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The Veteran served on active duty from July 1966 to June 
1969.  He had service in the Republic of Vietnam from June 
1968 to June 1969.  The Veteran contends that he suffers from 
a skin disorder that is related to his military service, to 
include exposure to herbicides while serving in Vietnam.

The Veteran's service treatment records (STRs) reflect that 
he was seen on two occasions in 1968 for tinea versicolor.  
An entry from June 1968 noted the diagnosis as a question, no 
further information was provided.  The July 1968 entry said 
the Veteran was treated with selsun and sodium thiosulfate.  
There were no further treatment entries for tinea versicolor.  
The Veteran was treated for a wart on his 3rd finger of the 
right hand in December 1966.

The Veteran's June 1969 separation examination was negative 
for any findings involving a skin disorder.  The Veteran did 
not report any problems with his skin on his Report of 
Medical History that he completed at the time of his 
examination.

The Veteran submitted his claim for VA disability 
compensation benefits in June 2004.  He said that he 
developed skin problems after coming into contact with Agent 
Orange while serving in Vietnam.  He said he had scaling, 
itching, and a loss of pigmentation.  The Veteran listed 
treatment from a private physician.  He also noted that the 
physician was deceased.  

The RO wrote to the Veteran to ask about information 
regarding treatment since service in July 2004.  He replied 
that same month that he received treatment from a private 
physician soon after his return from Vietnam.  However, he 
also said the physician was now deceased and his records were 
destroyed.  He said he had no further evidence to submit.  

The Veteran's claim was denied in September 2004.  The basis 
for the denial was that the STRs did not show treatment for a 
chronic disorder, or a disorder related to exposure to 
herbicides.  Also, there was no current evidence of a skin 
disorder due to exposure to herbicides.

The Veteran disagreed with the denial in September 2004.  He 
contended that his STRs documented treatment for a skin 
disorder in service.  He also contended that he was treated 
in the years following service but that the records were 
destroyed.  

The Veteran testified at a Travel Board hearing in November 
2005.  The Veteran testified he was seen at sick call for his 
skin disorder in service.  He also received medications.  He 
further testified that he saw a Dr. Olsen after service for 
his skin problems and again was treated with medications.  He 
said Dr. Olsen told him that he had a loss of pigment in his 
skin.  This required him to be covered up in the sun or he 
would get burned within a short period of time.  The Veteran 
confirmed that the treatment records from Dr. Olsen had been 
destroyed.  The Veteran said he had noticed his symptoms 
covered more of his body and that was why he had filed his 
claim.  The Veteran maintained that his current symptoms were 
the same as when he was in service.  He also maintained that 
the symptoms had increased.  

The Board remanded the case for additional development in 
June 2007.  The Veteran was afforded a VA dermatology 
examination in August 2007.  The Veteran gave a history of a 
loss of pigment on the left hand that gradually progressed up 
the arms and to other parts of his body.  The examiner noted 
the two STR entries regarding treatment for tinea versicolor.  
The examiner also noted that the Veteran reported treatment 
after service but could not recall a specific diagnosis.  The 
Veteran reported that he had not seen another dermatologist 
in the last 20 years.  The examiner noted that the Veteran 
had had an Agent Orange examination in August 2006 where he 
was diagnosed with diffuse vitiligo.

The examiner reported that the Veteran had diffuse patchy 
areas of hypopigmentation, typical of vitiligo, on several 
areas of his body.  The examiner said that approximately 45 
percent of the total body area was affected.  The examiner 
stated that vitiligo was not related to the diagnosis of 
tinea versicolor in service.  She said they were 
etiologically different and different in onset, symptoms, and 
appearance even though both could cause some patchy 
hypopigmentation.  The examiner further stated that vitiligo 
was not known to be related to exposure to Agent Orange.  The 
Board notes that photographs were taken by the VA examiner 
and are associated with the claims folder.  The photographs 
show different areas of the Veteran's body and how the skin 
is affected by the vitiligo.  

The Board remanded the Veteran's case to afford him an 
opportunity for a new hearing in February 2008.  A hearing 
was scheduled and rescheduled at the Veteran's request.  
Ultimately, the Veteran said he would not appear for the 
hearing.

The Board remanded the case to obtain VA records in December 
2008.  VA records for the period from August 2006 to October 
2008 were associated with the claims folder.  The records 
included an Agent Orange examination referenced by the 
examiner at the Veteran's VA examination in August 2007.  The 
VA examiner from 2007 also had evaluated the Veteran for his 
Agent Orange examination in August 2006.  The Veteran was 
diagnosed with vitiligo on several areas of his body and 
onychomycosis of the great toes.  The Veteran was also seen 
for complaints unrelated to his claim and treated 
intermittently primarily for hypertension.  There was no 
reference to the etiology of his vitiligo.  

II. Analysis

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the 
alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne.  In general, for 
service connection to be granted for one of these diseases, 
it must be manifested to a degree of 10 percent or more at 
any time after service.  Chloracne must be manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2008).  A veteran who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.  
Id.

The Veteran's STRs do document treatment for tinea versicolor 
on two occasions in service.  There is no objective evidence 
of record relating to further treatment for any skin disorder 
until VA record entries from August 2006.  A chronic disorder 
was not shown in service as the Veteran was treated several 
times in service, but no skin disorders were found at the 
time of the separation examination.  Moreover, he does not 
have the condition now that was diagnosed in service.  
Instead, the competent medical evidence states that his 
current condition is unrelated to the skin disorder he had in 
service.  Accordingly, the medical evidence outweighs the 
Veteran's lay statements that the symptoms of the current 
condition are the same as the symptoms he had in service and 
thereafter.      

The Veteran has maintained that he experienced the same 
symptoms after service and that he was treated by a private 
physician that had passed away and whose records were 
destroyed.  The Veteran was asked to obtain additional 
evidence to show his continuity of symptomatology at his 
hearing in November 2005.  The record was kept open for him 
to submit lay evidence attesting to his symptoms but the 
Veteran did not provide any additional evidence.

The Veteran told the VA examiner in August 2007 that he had 
not seen a doctor for his symptoms in over 20 years.  The VA 
examiner, citing the STR entries, opined that the Veteran's 
current vitiligo was unrelated to the tinea versicolor 
treated in service.  The examiner explained that their 
etiology was different.  Thus, the Veteran's current disorder 
of vitiligo was not the same disorder that was treated in 
service.  The VA examiner also stated that there was no known 
relationship between vitiligo and exposure to Agent Orange.  

The medical evidence of record does not show a diagnosis of 
tinea versicolor at any time after service.  The only medical 
evidence of record that addresses the Veteran's claim is the 
VA examination report from August 2007.  That evidence finds 
no link between the current diagnosis of vitiligo and the 
tinea versicolor noted in service.  

The Veteran has not provided any evidence in support of his 
claim, other than his own lay statements, that his current 
vitiligo is the same disorder that was treated in service.  
The Board notes that lay evidence in the form of statements 
is competent to establish evidence of symptomatology where 
symptoms are capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 
451 F.3d. 1331.

While the Veteran is competent to say he has had symptoms of 
hypopigmented skin over the years, he is not competent to 
establish that his vitiligo is related to the tinea 
versicolor noted in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional. 

As noted the Veteran is competent to attest to his symptoms 
as he believes them to be.  He is not competent to provide a 
diagnosis of his disorder or to relate it to service.  There 
is no competent evidence of record to link his claimed skin 
disorder to any period of military service.  Accordingly, 
service connection is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a skin disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The RO wrote to the Veteran in July 2004 and advised the 
Veteran of the evidence required to substantiate his claim 
for service connection.  The Veteran was advised to submit 
evidence showing that he had the claimed disorder since 
service.  He was given specific examples of the types of 
information that would help to substantiate his claim.  The 
letter provided notice of the several specific disorders that 
are presumptively linked to exposure to herbicides in Vietnam 
and the additional requirement for when certain disorders had 
to be manifested by in order to qualify.  

The Veteran was further advised to submit evidence showing a 
diagnosis and treatment for the claimed disability.  The 
letter also advised the Veteran of the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  

The Veteran responded to the letter by noting his treatment 
after service and that the records were no longer available 
in July 2004.

The Board remanded the case for additional development in 
June 2007.  The Appeals Management Center (AMC) wrote to the 
Veteran in July 2007.  The letter included the notice 
required by the Court in Dingess.  The RO thereafter issued a 
supplemental statement of the case (SSOC) in September 2007, 
which explained the basis for the continued denial of his 
claim.

The Veteran was notified that the VLJ that did his prior 
hearing was no longer with the Board in December 2007.  He 
was given the opportunity to elect to have a new hearing.  
The Veteran requested a new Travel Board hearing.  

The Board remanded the case to allow for the scheduling of 
the hearing in February 2008.  The Veteran was initially 
scheduled for a hearing in July 2008 with notice of the 
hearing date provided in June 2008.  A Report of Contact, 
dated June 23, 2008, detailed a conversation with the Veteran 
that he would be unable to attend his hearing as scheduled 
because he could not get off from work.  He asked that the 
hearing be rescheduled.  

His representative requested a change in the hearing date due 
to the Veteran's inability to be off from work in June 2008.  
The Veteran also wrote to the Board in a letter that was 
received in July 2008.  He explained the basis for his 
request for a change in the date for his hearing.  

The Veteran's hearing was rescheduled for November 2008.  
Notice of the new hearing date was provided in September 
2008.  The Veteran responded in October 2008.  He stated that 
he would not be able to attend the hearing.  

The Board remanded the case for further development in 
December 2008.  The AMC wrote to him that same month.  The 
Veteran was requested to identify, or provide, additional 
medical records pertinent to his claim.  He was advised of 
the evidence of record, what VA's responsibilities were, and 
what he needed to do to substantiate his claim.  Additional 
Dingess notice was provided.

The Veteran did not respond to the letter.  The RO again 
denied his claim and issued a SSOC in March 2009.  As before, 
the SSOC explained the basis for the continued denial of his 
claim.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known that they had to provide evidence of 
a current disability of a skin disorder that could be related 
to service based on the letter provided to the Veteran in 
July 2004.  The Veteran was advised of the elements required 
to establish direct service connection as well as to show his 
claimed skin disorder was the result of herbicide exposure in 
Vietnam.

The Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letter in his case, as well as 
other correspondence, and he has submitted statements in 
support of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  His STRs were obtained.  
His service dates in Vietnam were verified.  He did not 
identify any private treatment records that could be 
obtained.  Outstanding VA records, to include a VA Agent 
Orange examination, were obtained and associated with the 
claims folder.  The Veteran was afforded a VA examination.  
He also testified at a Travel Board hearing.  He was given 
the opportunity for a second hearing, due to the departure of 
the Veteran's Law Judge that held the first hearing.  The 
Veteran ultimately elected not to have another hearing.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.


ORDER

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


